718 S.E.2d 405 (2011)
STATE of North Carolina
v.
Wallace Reynold BASS, Jr.
No. 341P11.
Supreme Court of North Carolina.
November 9, 2011.
Milton G. Widenhouse, Jr., for Bass, Wallace Reynold (Jr.).
Charles E. Reece, Assistant Attorney General, John G. Barnwell, Assistant Attorney General, Robert C. Montgomery, Senior Deputy Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 10th of August 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."
JACKSON, J. recused.